 



EXHIBIT 10.26
SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION FOR FISCAL 2008
Base Salaries. Following are the current annual salaries for the executive
officers of Pacific Sunwear of California, Inc. (the “Company”) who will appear
on the Summary Compensation Table included in the Company’s proxy statement to
be filed with the Securities and Exchange Commission for the Company’s 2008
Annual Meeting of Shareholders (the “Named Executive Officers”):

                  Named Executive Officer     Title   Annual Base Salary   Sally
Frame Kasaks  
Chairman of the Board and Chief Executive Officer
  $ 1,250,000   Michael L. Henry  
Senior Vice President, Chief Financial Officer and Secretary
  $ 300,000   Thomas M. Kennedy  
Division President, PacSun
  $ 620,000  

Annual Bonuses. The Company provides each of the Named Executive Officers with
an annual incentive bonus opportunity based on the Company’s achievement of
budgeted operating income. Ms. Kasaks’ target incentive bonus is 100% of her
base salary with a maximum incentive bonus of 200% of her base salary.
Mr. Henry’s target incentive bonus is 50% of his base salary with a maximum
incentive bonus of 100% of his base salary. Mr. Kennedy’s target incentive bonus
is 75% of his base salary with a maximum incentive bonus of 150% of his base
salary.
Additional Compensation. The Named Executive Officers are also entitled to
participate in various Company plans, and are subject to other written
agreements, in each case as set forth in exhibits to the Company’s filings with
the Securities and Exchange Commission. In addition, the Named Executive
Officers may be eligible to receive perquisites and other personal benefits as
disclosed in the Company’s proxy statements filed with the Securities and
Exchange Commission in connection with the Company’s annual meetings of
shareholders.

